364 S.W.3d 267 (2012)
STATE Of Missouri, Respondent,
v.
Eric L. JONES, Appellant.
No. ED 96170.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
Roxanna A. Mason, Assistant Pubic Defender, St. Louis, for appellant.
Shaun J. MacKelprang, Assistant Attorney General, Jefferson City, for respondent.
PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Eric L. Jones (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis convicting him of first-degree statutory sodomy. Defendant contends that the trial court plainly erred in: (1) denying his motion to suppress and admitting into evidence his statements to law enforcement; and (2) failing to hold a hearing outside the presence of the jury on his motion to suppress his statements to St. Louis City Children's Division employees. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).